DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 21-40 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10324759 (hereinafter ‘759). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘759 patent anticipate the claims of the instant application. A table, highlighting the similarities of the respective independent claims, is reproduced before for Applicant’s convenience.

Instant Application
US Patent No. 10324759
21. A method comprising: generating, by an intermediary system, a new specification that includes system-provided configuration settings for a deployment in at least one cloud computing service; updating, by the intermediary system, the specification with user-provided configuration settings; coordinating, by the intermediary system, the deployment, according to the specification, by sending host-level commands to the at least one cloud computing device; wherein each of the host-level commands is programmed to cause the at least one cloud computing service to configure one or more computing devices in the at least one cloud computing service; wherein the method is performed using one or more processors.
1. A method comprising: storing a plurality of function definitions, wherein each function definition comprises a plurality of preconfigured settings; receiving a selection of a particular function definition of the plurality of function definitions; receiving one or more custom user settings; using the particular function definition and the one or more custom user settings to generate a specification that describes a configuration of one or more computing devices on a cloud computing service; sending a request to a website associated with the cloud computing service to generate a quote based on the specification; using the specification to parse the requested website to thereby extract pricing information for the specification from a the requested website; using the pricing information extracted from the requested website to generate the quote; receiving, from the cloud computing service, a quote for the configuration of the one or more computing devices described in the specification; based on the specification, generating one or more requests for configuration of one or more computing devices on the cloud computing service; sending the one or more requests to the cloud computing service; wherein the one or more requests are programmed to cause the cloud computing service to configure the one or more computing devices based on the specification; wherein the method is performed using one or more processors.


	Both independent claims are utilizing a specification and user settings to configure computing devices on a cloud computing service. The ‘759 includes function definitions which together with user settings produce a specification. Similarly, the instant application already mentions a specification that can be updated with user settings. The limitations in the ‘759 independent claims anticipate the independent claims of the instant application.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11030006 (hereinafter ‘006). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘006 patent anticipate the claims of the instant application. A table, highlighting the similarities of the respective independent claims, is reproduced before for Applicant’s convenience.

Instant Application
US Patent No. 11030006
21. A method comprising: generating, by an intermediary system, a new specification that includes system-provided configuration settings for a deployment in at least one cloud computing service; updating, by the intermediary system, the specification with user-provided configuration settings; coordinating, by the intermediary system, the deployment, according to the specification, by sending host-level commands to the at least one cloud computing device; wherein each of the host-level commands is programmed to cause the at least one cloud computing service to configure one or more computing devices in the at least one cloud computing service; wherein the method is performed using one or more processors.
1. A method comprising: assisting, by an intermediary device, in preparing configuration settings for a new deployment of one or more computing devices accessible by a cloud computing service; generating, by the intermediary device, a specification according the configuration settings, wherein the specification describes a configuration of one or more computing devices on the cloud computing service; translating, by the intermediary device, contents of the specification into plurality of commands that are compatible with the cloud computing service, wherein the plurality of commands include setup commands and deployment commands; sending, by the intermediary device, one or more requests, which include the plurality of commands compatible with the cloud computing service, to the cloud computing service; wherein the one or more requests are programmed to cause the cloud computing service to configure, according to the specification, one or more computing devices on the cloud computing service; wherein the method is performed using one or more processors.


Both independent claims are utilizing a specification and user settings to configure computing devices on a cloud computing service. The ‘006 includes commands to configure the cloud computing service. Similarly, the instant application already mentions a specification that can be updated with user settings and commands to effectuate the configuration of the cloud computing service. The limitations in the ‘006 independent claims anticipate the independent claims of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-26, 28-33, and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagaraja et al. (US 9710259)

With respect to claim 21, Nagaraja discloses: generating, by an intermediary system, a new specification that includes system-provided configuration settings for a deployment in at least one cloud computing service (col. 4, lines 29-46, the first time the blue print or template is used it is considered “new”); 
updating, by the intermediary system, the specification with user-provided configuration settings (col. 4, lines 47-62); 
coordinating, by the intermediary system, the deployment, according to the specification, by sending host-level commands to the at least one cloud computing device (col. 4, lines 62- col. 5, lines 16, the “scripts” correspond to “host-level commands”); 
wherein each of the host-level commands is programmed to cause the at least one cloud computing service to configure one or more computing devices in the at least one cloud computing service (id.); 
wherein the method is performed using one or more processors (co. 4, lines 29-46).  

With respect to claim 22, Nagaraja discloses: wherein the system-provided configuration settings include default pre-stored configuration settings (col. 4, lines 29-46).  

With respect to claim 23, Nagaraja discloses: wherein the default pre-stored configuration settings include at least one of security configuration settings or compliance configuration settings (col. 8, lines 37-40).  

With respect to claim 24, Nagaraja discloses: wherein the system-provided configuration settings include configuration settings from an existing specification (col 6, lines 12-25).  

With respect to claim 25, Nagaraja discloses: wherein the coordinating the deployment comprises translating, by the intermediary system, contents of the specification into the host-level commands, wherein the host-level commands are compatible with the at least one cloud computing service (col. 4, lines 62-col. 5, line 16).  

With respect to claim 26, Nagaraja discloses: wherein the host-level commands include at least one of allocation commands, provisioning commands, or deployment commands (id.).

With respect to claims 28-33, they recite similar limitations as claims 21-26 and are therefore rejected under the same citations and rationale.
With respect to claims 35, 37-39, they recite similar limitations as claims 21, 24-26, respectively, and are therefore rejected under the same citations and rationale.

With respect to claim 36, it recites similar limitations as claims 22 and 23 and is therefore rejected under the same citations and rationale.

Allowable Subject Matter
Claims 27, 34, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WISSAM RASHID/Primary Examiner, Art Unit 2195